Citation Nr: 1212727	
Decision Date: 04/06/12    Archive Date: 04/11/12

DOCKET NO.  11-28 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been presented since a prior denial of a claim of entitlement to service connection for a sleep disorder, and if so, whether the claim should be granted.  

2.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for skin cancer, and if so, whether the reopened claim should be granted.  

3.  Entitlement to an initial disability rating in excess of 10 percent for traumatic brain injury (TBI) residuals, to include headaches, dizziness, and mild memory loss.  

4.  Entitlement to an initial disability rating in excess of 40 percent for complex partial seizures, including blackouts (seizures).  

5.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Rebecca C. Patrick, Esq. 


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from April 1947 to March 1952.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over the case was subsequently returned to the Columbia, South Carolina RO.  

The Veteran requested both a hearing before a Decision Review Officer (DRO) and a member of the Board.  In correspondence dated in November 2010, the Veteran withdraw his hearing requests.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  

The issues of entitlement to service connection for a sleep disorder, entitlement to increased ratings for seizures and TBI, and entitlement to a TDIU are addressed in the REMAND that follows the ORDER section of this decision.

FINDINGS OF FACT

1.  Service connection for a sleep disorder was denied in an unappealed April 2009 rating decision.  

2.  Evidence received since the April 2009 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for a sleep disorder; such evidence is not cumulative or redundant of evidence already of record.  

3.  A prior denial of service connection for skin cancer was continued in an unappealed April 2009 rating decision.  

4.  Evidence received since the April 2009 rating decision is cumulative or redundant of the evidence of record previously of record or does not relate to an unestablished fact necessary to substantiate the claim for service connection for skin cancer.  


CONCLUSIONS OF LAW

1.  New and material evidence having been received before the expiration of the appeal period, a claim of entitlement to service connection for a sleep disorder remains pending.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

2.  New and material evidence has not been presented to reopen a claim of entitlement to service connection for skin cancer.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. 

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Additionally, in March 2006, the Court held that because the terms "new" and "material" in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants, when providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006). 

The Veteran was provided all required notice in an August 2009 letter, prior to the April 2010 rating decision on appeal. 

The record also reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence.  The Veteran has also been afforded an opportunity for a hearing before a DRO or before the Board, but declined to do so. 

Accordingly, the Board will address the merits of the Veteran's claims to reopen.  

Legal Criteria 

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The U.S. Court of Appeals for Veterans Claims (Court) recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Analysis: Sleep Disorder

The Veteran's claim for service connection for a sleep disorder was denied in an April 2009 rating decision.  The basis for the denial was that there was no evidence of record showing a currently diagnosed sleep disorder related to the Veteran's period of active service.  The Veteran did not appeal the April 2009 decision.  

Evidence of record at the time of the April 2009 rating decision consisted of STRs, VA and private treatment records, and the Veteran's statements.  There was no evidence showing treatment for the claimed sleep problems prior to April 2009, but VA outpatient treatment records show that the Veteran was prescribed Temazepam (used to treat insomnia) at least as early as 2008.  

Evidence received since the April 2009 rating decision consists of VA outpatient and private treatment records, VA examination reports related to the Veteran's TBI and seizure disorder, and arguments submitted by the Veteran and his representative.  In addition, the Veteran's current wife submitted a statement to VA indicating that the Veteran has trouble sleeping and awakens with nightly nightmares and gasping for air.  The Veteran has contended that his troubles sleeping had their onset following his head injury in service and have continued since.  The January 2010 VA examination report reflects the Veteran's complaints of sleeping problems, but opines they are unrelated to his TBI (without offering any rationale).  

The Board observes that the January 2010 VA examination report constitutes new and material evidence to reopen the claim for service connection for a sleep disorder.  A current disability was an element of entitlement to service connection that the RO found was not met.  The Board finds the VA examination report is new and material as it relates to a previously unestablished element of entitlement to service connection-namely, it supports the presence of sleeping problems that may be attributed to his in-service head injury.  Accordingly, this evidence is sufficient to reopen the previously-denied claim for service connection for a sleep disorder.  

Because this new evidence was received before the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  See 38 C.F.R. § 3.156(b).  Thus, the issue of entitlement to service connection for a sleep disorder is considered an original claim, and not a claim to reopen and is addressed in the remand below.  

Analysis: Skin Cancer

The RO initially denied service connection for skin cancer in January 1999, and the Veteran was notified of the denial that same month.  The Veteran did not appeal the denial.  The RO most recently denied the Veteran's claim for service connection for skin cancer in April 2009.  

The basis for the April 2009 denial was that the Veteran was not shown to be exposed to ionizing radiation during service, nor did the evidence show a causal relationship between his skin cancer and service.  

The evidence of record in April 2009 consisted of service treatment records (STRs), private treatment records showing multiple treatments for skin cancer, and the Veteran's statements indicating that during service he was exposed to sun rays daily for approximately 9 months while performing life guard duties in Hawaii.  

Evidence received since the April 2009 decision includes VA outpatient treatment records showing a history of skin cancer, private treatment records showing treatment for skin cancer and the Veteran's history of skin cancer, additional statements received from the Veteran, VA examination reports related to his TBI and seizures, and argument submitted by the Veteran's representative.  

The main argument expressed by the Veteran's representative is that VA denied the Veteran's claim for skin cancer only because he was not shown to have exposure to ionizing radiation.  The representative asserted that VA failed to consider whether the Veteran is entitled to service connection for skin cancer due to in-service sun exposure while serving as a life guard in Hawaii.  

The Board finds that the evidence added to the record since the April 2009 denial is redundant and cumulative of the evidence already of record.  In regards to the VA outpatient and private treatment records, they merely show continued monitoring and a history of skin cancer and its residuals.  There is no question that the Veteran has a current disability for service connection purposes, thus, this evidence is not material because it does not address the specific previously-unproven element.  The Board notes in this regard that evidence of a present condition is generally not relevant to a claim for service connection, absent some competent linkage to military service.  Mingo v. Derwinski, 2 Vet. App. 51, 53 (1992).

Also, the statements received from the Veteran are redundant of previously unsupported assertions already of record.  These arguments were previously considered.  Finally, the Veteran has reported his Hawaii life guard duty prior to the April 2009 rating decision.  In a November 2007 radiation risk statement, the Veteran noted that he was directly exposed to sunlight for nearly 9 months while serving as a life guard in Hawaii.  Although not explicitly addressed in the rating decision, it is presumed to have been reviewed by the agency decision makers at the time of the April 2009 rating decision.  

On review of the evidence above, the Board finds that the evidence received since April 2009 is not material.  Nothing in the evidence added to the record relates to the reason the claim was originally denied; i.e., nothing therein shows or implies that the Veteran was exposed to ionizing radiation during service or that his in-service sun exposure caused his skin cancer nearly 35 year after service.  The evidence added to the record relates exclusively to current symptoms and does not show or imply any relationship between those symptoms and active service. 

The Board has considered the case in light of Shade, and while Shade asserts that a case must be reopened if any previously-unproven element of service connection is addressed, in this case the evidence received since April 2009 does not pertain to any element of service connection that was previously missing.  Accordingly, the circumstance cited by Shade is not applicable. 

Under these circumstances, the Board must conclude that new and material evidence to reopen the claim for service connection for skin cancer has not been received.


ORDER

New and material evidence having been received before the expiration of the appeal period, the claim of entitlement to service connection for a sleep disorder remains pending.  

As new and material evidence has not been received, reopening of the claim for service connection for skin cancer is denied.


REMAND

TBI, Seizures, and Sleep Disorder

The Board finds that further evidentiary development needs to be completed before a decision is made regarding the Veteran's initial rating claims and his service connection claim.

The Veteran's representative has argued that the reports of the Veteran's recent VA examinations in January 2010, April 2010, December 2010, and January 2011 are inadequate for rating purposes.  She specifically noted that the January 2010 examination report is inadequate inasmuch as the examiner failed to provide a rationale when reaching his opinion that the Veteran's headaches, cognitive impairment, sleep problems, and memory problems were not related to his service-connected TBI.  In addition, the examiner did not opine as to whether the Veteran's dizzy spells were related to his TBI versus his seizure disorder.  

The representative also argued that the April 2010 VA TBI examination report is inadequate because the examiner found the Veteran's complaints of headaches to be tension headaches, but did not opine as to whether they are associated with his service-connected TBI.  Additionally, the examiner found no link between the Veteran's dizziness and his seizure disorder, but he did not opine as to whether his complaints of dizziness were attributable to his TBI.  The representative also questioned the use of the mini-mental state examination (MMSE) because she argued it is not a diagnostic tool, and the examiner did not perform any additional cognitive testing.  She argued that the examiner implied that the Veteran's MMSE score was due to his education level, but it did not appear that he adjusted it for age and education.  Moreover, she contends the examiner erred in not referring the Veteran for a mental disorders examination as well as request additional diagnostic testing such as X-rays.  

The representative also argued that the report of the December 2010 VA mental disorders examination is inadequate as the examiner was unable to provide an opinion as to whether the Veteran's cognitive problems were secondary to his TBI without resorting to mere speculation.  

The representative stated that the January 2011 VA TBI examiner diagnosed the Veteran as having seizure disorder, likely related to TBI; cognitive impairment not likely related to TBI; and chronic insomnia, questionable cause, not likely related to TBI.  She did not provide a rationale for her opinions.  

In light of the lack of rationale and inadequate examination reports as alleged above, the Board finds the request from the Veteran's representative to schedule the Veteran's for a more comprehensive and thorough examination to be reasonable.  

In addition, the evidence shows that there may be some relationship between the Veteran's claim of sleep problems and his TBI and/or seizure disorder.  Thus, upon remand, an opinion should be obtained as to the etiology of his sleep problems.  

TDIU

The provisions of the VCAA are applicable to this appeal.  A review of the record shows that the Veteran has not yet been notified of the VCAA duties to assist and of the information and evidence necessary to substantiate his claim for a TDIU.  Such notice should be provided on remand.

The Veteran's claim for a TDIU is inextricably intertwined with the above claims; consideration of this matter must be deferred pending resolution of those claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Moreover, as noted below, additional development specific to the TDIU claim is also in order. 

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  The RO or the AMC should provide all required notice in response to the Veteran's claim for entitlement to a TDIU.

2.  The RO or the AMC should undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claims.

3.  Then, the RO or the AMC should arrange for the Veteran to be scheduled for a VA examination by an examiner or examiners with the sufficient expertise to ascertain the current severity and manifestations of his service-connected TBI and seizure disorder.  The claims folders must be made available to and reviewed by the examiner(s), and any indicated studies should be performed.  The RO or the AMC should ensure that the all information required for rating purposes is provided by the examiner(s).  

The examiner(s) is (are) also requested to specifically opine as to what symptoms are attributable to the Veteran's TBI, and what symptoms are associated with his seizure disorder.  In this regard, the examiner(s) should address the Veteran's complaints of headaches, memory problems, dizziness, and impact on cognitive functioning.  

The examiner(s) is (are) also asked to provide an opinion as to whether there is a 50 percent or better probability that any current sleeping disorder is related to the Veteran's active service or was caused or chronically worsened by his service-connected TBI and/or seizure disorder.  

The examiner(s) should also provide an opinion concerning the impact of the Veteran's service-connected TBI and seizure disorder on his ability to work.

The supporting rationale for all opinions expressed must be provided.

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  After the development requested above has been completed to the extent possible, the RO or the AMC should again review the record and re-adjudicate the claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and given the requisite opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate action. 

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

As noted above this case has been advanced on the Board's docket.  It must also be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


